Case 1:20-cv-01478-LMB-MSN Document 50-1 Filed 07/29/21 Page 1 of 3 PagelD# 490

 

of Ring Masih

I, Riaz Masih, deolare under penalty of perjury under the laws of the United States thal the

Second Declaration

 

following is trie:

1. Jamthe husband of Rehana Bibi. | live in Lahore, Pakistan, A copy of my Pakistani
Wentifieation Cand is attached hereto. |

Bi The declaralion af Falsal Masih (ECF 4 §«1) has been read to me in Urdu and | have
understood iL Some of it is true. Much of itis false,

a On July 5, 2021, | went to Faisal's home, My son-in-law Akash Buta came with

me, Akash had his two-year-old daughter with him, :

4, | went to Falsal's house because my other son-in-law, Noman Shuzad, told me that

Faisal had told Numan that Faisal was sending documents to Shaheena Shakil-ur-Raliman in order
to help her with my wile’s laveuit Ldid hot kuow what Faisal was allegedly sending to Shaheena,
and was unaware of anything he had, of Might have, that could help Shaheena or hurt Rehana in
the lawsuit. Nevertheless, | wanted him to explain why he was sending my wile’s documents to
someone my wife was suing. This is what] asked him. The conversation lasted approximately five
minutes.

: Faisal was defensive about my question. He said he was doing this because he
believed | had told the community that Shaheena had sent his family food after the death of his
father. I told Faisal that | never told anyone that Shaheena sent his family food.

G. Faisal and his wife, Mehyish Anwar, receive financial assistance from Shaheena.
This financial assistance started shortly after Rehana filed her lawsuit, Lhave been made aware of
this through Adeel Anwar, Mehvish’s brother, and Khurum Anwar, Mevhish’s other brother.

Ws [ did not ask Faisal to say anything untrue to anyone at any time. T understood that

EXHIBIT

Bee la
. Case 1:20-cv-01478-LMB-MSN.. Document-50-1 - Filed.07/29/21 Page 2 of 3 PagelD# 491
we were all required to tell the truth if called upon to do so, and expected him to do 80, a5 I expected

to do sO myself, were we called ag Witnesses in the lawsuit, I had no idea what F ‘aisal night be able
to contribute to the cose—cither hop oF + harmful io Rebann—since to my knowledge he ‘had
know personal knowledge ofany facts rolevanit to the dispute, Novertholess, | was troubled that as
8 family member he was, as had been tol, providing a assistance of one sort of another to the other
: side, I understood that he was, beholden to Shaheen for her provision of assistance to him and his
fansily. but did not believe that this overrode his familial obligations to stat al least neutral j in the
| 8. : t did not threaten Faisal or any of his family members in nany way, at any tin time. s. The
/ claims. set forth in W 8 9 of Fajsal’s statement are regrettable defamatory fabrications. i was
unaware sof anything thal F isa could sctualy do to har Rehan in her lawsuit, and spoke ie him
usa matter of moral and familial obligation. i have never er been involved in ¥ violent or other criminal
behavior. I pave n na criminal record, The notion that I would threaten « or or harm Fal Faisal or - anyone :
| -else, be it his brothers or his mother, 8 preposterous, Thave never had any connection with Bangs
or kidnappers and would not know where to begin to secure their assistance, 1 I have no influence
| Ww whatsoever with the police While I have a childhood friend named Bilal, ] would never ask him,
| - or did did T ever Task him, to force F aisal to “cooperate” with Rehan’ S case. | had no idea, and today
- “haven no idea, how Bilal might 80 | “force” him, nor how F aisal might so “cooperate,”

en | “Pais al and I had been on good terms before Rehatta fi ted her lawsuit 1s attitude

“toward me ¢ changed thereafter 1 do not. know why this 1S 5 8, but I believe it may be the result of

-Shaheena 5 provision of assistance to Faisal and his family,

10. dl will testy i in court as needed in accordance with the declarations 1 have made | in.

“this case;
Case 1:20-cv-01478-LMB-MSN Document 50-1 Filed 07/29/21 Page 3 of 3 PagelD# 492

I L cannot read English. This document has been translated for me inlo Urdu, which

( | understand, and I understand what this document says. What is stated here is truc.

MASI

Pa

- July Y, 2021 | mi AG
Dated: fulyQ9. ap Masih Tt AoE

DECLARATION OF TRANSLATOR

1, Khadeja Tipu, declare under penalty of perjury that the following is true:

. Lam competent to translate from Urdu into English and from English into Urdu.

- On the date set forth above, I spoke with Rehana Bibi by phone. f translated the text of
the above declaration into Urdu. | asked if she understood what I said, and she affirmed
that she did.

- Lam co-counsel to Plaintiff Rehana Bibi in this case, and make this statement in
accordance with Rule 11, Fed. R Civ, ?.

c
Dated: July / |, 2021

 

oN a

 

 

 
